Citation Nr: 1037822	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  94-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date prior to July 1, 2005 for a 
total disability rating based on unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

This matter was remanded in May 2009 for additional development.  
All development has been completed.


FINDINGS OF FACT

1.  The Veteran's TDIU claim stems from an original claim for 
service connection for posttraumatic stress disorder (PTSD), 
filed December 10, 1993, and his allegation of unemployability as 
a result of his PTSD.

2.  Prior to December 2004, the evidence indicated that the 
Veteran was primarily unemployed as a result of his non-service-
connected physical disabilities.

3.  The Veteran became entitled to TDIU benefits as of December 
6, 2004, the date of his VA examination, which specifically 
indicated serious symptoms of service-connected PTSD and 
resulting serious impairment of occupational functioning.


CONCLUSION OF LAW

An effective date of December 6, 2004 for the award of TDIU is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R.            
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As the March 2007 rating decision that is on appeal granted TDIU 
benefits and assigned an effective date for the award, statutory 
notice had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A June 2008 statement of the case (SOC) provided notice 
on the "downstream" issues of earlier effective dates and 
readjudicated the matter after the Veteran responded and further 
development was completed.  38 U.S.C.A. § 7105; Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, the Veteran 
has not alleged prejudice from any downstream notice defect.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what is shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date prior to July 1, 2005 for 
entitlement to TDIU benefits.  Generally, the effective date of 
an evaluation and award of compensation on an original claim for 
compensation will be the day following separation from active 
duty service or the date entitlement arose if the claim is 
received within 1 year after separation from service; otherwise, 
the effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

For TDIU claims, the Court has held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).

In this case, the Veteran filed a claim seeking service 
connection for PTSD on December 10, 1993.  The RO denied the 
claim in July 1999.  The Veteran appealed.  In November 2003, the 
RO granted the Veteran's claim and assigned a 70 percent 
disability rating, effective December 1993.  The Veteran 
appealed, stating that his service-connected PTSD hindered his 
ability to obtain and maintain substantially gainful employment 
and that he should accordingly be granted a total disability 
rating.  On July 1, 2005, the Veteran asked the RO to forward his 
PTSD appeal, to include TDIU, to the Board for consideration.  
The RO treated the July 2005 correspondence as a new claim for 
TDIU and subsequently denied the claim in December 2005.  The 
Veteran appealed the December 2005 rating decision and continued 
his appeal seeking an increased rating for PTSD.  In March 2007, 
the RO granted TDIU and assigned an effective date of July 1, 
2005.

Based on a review of the evidence, the Board finds that pursuant 
to Rice, the Veteran's claim for TDIU is part and parcel of his 
service connection claim for PTSD.  22 Vet. App. 447.  
Specifically, on December 10, 1993 the Veteran filed a claim 
seeking service connection for PTSD.  The claim was granted but 
the Veteran appealed, seeking a higher initial disability rating.  
In support of his appeal, the Veteran submitted evidence of 
unemployment resulting from his service-connected PTSD.  
Therefore, the date of the TDIU claim is December 10, 1993, the 
same date the PTSD claim was filed.

The effective date of an award is either the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  The Board has determined that 
the date of claim for TDIU is December 10, 1993.  The Board must 
now determine the date of entitlement to TDIU benefits.  In his 
argument, the Veteran seeks an effective date of at least January 
1998.

In this case, the evidence shows that during the pendency of the 
claim, the Veteran was a custodian and worked odd jobs until 
1996.  In 1996, he applied for benefits from the Social Security 
Administration (SSA).  His application for SSA benefits indicates 
that he was unable to work due to non-service-connected physical 
disabilities.  His last date of employment was listed as March 
1996.  His SSA claim was not based upon PTSD or other 
psychological challenges.  It was denied in May 1997 and affirmed 
in August 1997.  On the form SSA-831-C3 dated in May 1997, the 
listed diagnosis was chronic left shoulder and neck pain, and on 
the form SSA-831-C3 dated in August 1997, the listed diagnoses 
were cervical strain and left knee/shoulder pain.  Consequently, 
the SSA records do not support entitlement to an earlier 
effective date for TDIU as his unemployment was the result of 
physical disabilities, not his service-connected PTSD.

During a December 1997 private psychiatric evaluation, performed 
by Dr. D.F., MD, the Veteran indicated that he was unable to work 
due to psychological difficulties, such as his withdrawal from 
and inability to deal with people and because of his moods.  He 
stated that he was a janitor but quit his job two years prior 
because he felt pressured or stressed and suffered memory 
problems.  He also noted his physical challenges.  Dr. D.F. 
indicated that the Veteran suffered from a longstanding pattern 
of dysfunction which was consistent with his history of drinking, 
evidenced by the extent to which people irritate him and his 
inability to cope with stressful situations.  Dr. D.F. also 
stated that the Veteran had various physical complaints that 
needed to be investigated independently to find out if he had 
sufficient medical reasons to make him unable to do sustained 
work activity.  The diagnostic impression was ongoing depression 
and alcohol dependence, in remission, according to the Veteran.  
Dr. D.F. stated that the Veteran did not exhibit symptoms of PTSD 
during his visit, thus the evaluation does not support the 
assignment of an earlier effective date for TDIU based upon 
unemployability stemming from his service-connected PTSD.

A May 1998 VA outpatient treatment record shows that the Veteran 
worked until 1996 at which time he stopped due to non-service 
connected knee and back injuries, weighing against the claim for 
an earlier effective date based upon his service-connected PTSD.

A statement from the Veteran, dated April 1999, indicated that he 
was enrolling in vocational rehabilitation in the near future, 
thus evidencing the Veteran's belief that he was still employable 
at that time and weighing against the claim for an earlier 
effective date for TDIU.

A private treatment record from Dr. R.G.H., MD, PC, dated 
December 1999, states that the Veteran was able to work for many 
years despite his serious psychiatric disabilities and that he 
stopped working in 1996 due to his physical disabilities.  He 
said the Veteran was so nervous while working that it was unsafe 
for him to work.  The report did not indicate that the Veteran 
stopped working because of his service-connected PTSD.  An 
assessment from Dr. J.B., also dated December 1999, indicates 
that the Veteran reported quitting his last job due to the stress 
of having to maintain contact with others via a radio.  Again, 
while the evidence indicates that the Veteran may have had 
trouble working due to psychiatric disabilities, the records fail 
to indicate that the Veteran was unemployed or unemployable 
solely because of his PTSD, weighing against the claim for an 
earlier effective date.

VA mental assessment notes dated May 2000, May 2001, and April 
2005 essentially state that the Veteran stopped working in 1996 
due to neck and knee pain, weighing against the claim for an 
earlier effective date.  The May 2001 VA mental health note shows 
that the Veteran reported a history of interpersonal difficulties 
with co-workers and supervisors and that he had anger explosions 
and emotional highs and lows that neither he nor others 
understood.  He said that these conditions contributed to his 
inability to maintain employment.  He said he tried to maintain a 
job as a corrections officer but that he could not take the 
pressure.  He stated that he had to work in solitary conditions 
in order to function, thus admitting that he could work in 
certain work environments, weighing against the claim for an 
earlier effective date.

A January 2002 VA treatment record states that the Veteran had 
been unemployed for six years and had a history of problems with 
co-workers and supervisors.  Another January 2002 record shows 
that the Veteran reported a history of being fired from jobs due 
to anger problems.   Neither record attributed the Veteran's 
unemployment status to his service-connected PTSD.

On December 6, 2004, the Veteran had a VA examination for PTSD.  
The examiner noted the Veteran's history of drinking prior to, 
during, and subsequent to service.  The Veteran stated that after 
service his drinking worsened and that he was unable to maintain 
his last job due to the alcoholism.  The examiner stated that it 
was impossible to separate the effects of PTSD and co-occurring 
disorders, or alcoholism, on the Veteran's functioning because of 
the history of substance abuse.  In the opinion, the examiner 
said that the Veteran has serious symptoms of PTSD and has 
serious impairment in his occupational functioning.  This is the 
first credible opinion indicating that the Veteran's PTSD 
symptoms, which are inseparable from the effects of alcoholism, 
caused serious impairment in occupational functioning.  
Accordingly, the Board finds that this examination supports an 
effective date of December 6, 2004 for TDIU benefits.

In October 2006, the Veteran had a VA examination during which he 
reported that he stopped working in 1996 due to his PTSD.  This 
statement is inconsistent with prior statements of record which 
clearly indicate that the Veteran stopped working in 1996 due to 
his physical disabilities.  Therefore, the Board finds that the 
Veteran's statement is not credible.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Finally, the Veteran submitted an opinion from a private medical 
provider, Dr. B.L., MD, dated June 2010.  The Veteran 
specifically asked Dr. B.L. to address whether his PTSD prevented 
him from working since January 1998.  It appears that Dr. B.L. 
reviewed the majority of the evidence in the claims file and 
provided a summary of the pertinent evidence used to render an 
opinion regarding the impact of the Veteran's PTSD on his ability 
to maintain substantially gainful employment.  Based upon his 
review of the evidence, Dr. B.L. found that it is more likely 
than not that the Veteran has been unable to work since 1998 due 
to his service-connected PTSD.  He based his opinion on the 
Veteran's consistent responses to questions from numerous 
examiners and the letters from Dr. J.B. and Dr. R.H., as well as 
the assessment of Dr. W.M.S.  In an addendum, Dr. B.L. stated 
that the evidence shows that the Veteran was unable to work due 
to his PTSD prior to 1996.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, based upon a review of the evidence, the Board 
cannot find that an effective date earlier than December 2004 is 
warranted.  The records show that the Veteran attributed his 
unemployment in 1996 to his non-service-connected physical 
disabilities.  The SSA claim was clearly not based upon any 
psychological basis.  The December 1997 evaluation by Dr. D.F. 
noted some psychological challenges but stated that the Veteran 
did not exhibit symptoms of PTSD at that time, weighing against 
an effective date prior to December 2004.  In April 1999, he 
indicated that he planned to take vocational rehabilitation 
courses, showing his desire to work, and in May 2001, he stated 
that he could work in certain environments.

Further, the Veteran claimed in May 1998, December 1999, May 
2000, May 2001, and April 2005 that his unemployment was due to 
physical disabilities.  He changed his story in October 2006, at 
which time he told the VA examiner that his unemployment since 
1996 was due to his service-connected PTSD.  

Treatment records dated prior to December 2004 show that the 
Veteran had psychological challenges, however, the records do not 
indicate that the Veteran was unemployed solely due to his 
service-connected PTSD.  While the June 2010 report from Dr. B.L. 
is compelling, the Board believes that the findings noted in the 
actual treatment records, as opposed to the findings of an 
independent observer looking back, to be more probative of the 
Veteran's mental state and unemployability at that time because 
the physicians were able to observe the Veteran's behavior and 
mental state at that moment.

	The Board has considered the Veteran's lay statements regarding 
his employment status and the severity of his service-connected 
PTSD.  Over the years he has mentioned anger problems, 
difficulties with co-workers and supervisors, and stress as 
barriers to employment; however, the Veteran has consistently 
reiterated that he has been unemployed since 1996 due to his 
physical disabilities.  The medical professionals attributed the 
Veteran's psychological issues prior to December 2004 to 
alcoholism and at times to his service-connected PTSD.  It was 
not until December 2004 that the medical evidence suggested that 
the alcoholism and PTSD symptoms had become so intertwined that 
they could not be independently identified and together caused 
severe impairment of the Veteran's ability to obtain and maintain 
employment.  The Veteran's statement of October 2006, indicating 
that he became unemployed in 1996 due to his service-connected 
PTSD is not credible.  Per his many statements over the years, 
including the SSA claim, his unemployment in 1996 and until 
December 2004 was primarily the result of non-service-connected 
physical disabilities.  The Board does not deny that the service-
connected PTSD impacted the Veteran's ability to work, but it 
alone was not the cause of the Veteran's unemployment.  
Accordingly, the Board finds that the Veteran's October 2006 
statement not credible.  Further, regarding his statements 
regarding the severity of his service-connected PTSD and its 
impact on employment, the Board finds that the medical records 
are more probative of his mental state over the last 17 years.

Consequently, the Board finds that the Veteran became entitled to 
TDIU benefits as of December 6, 2004, the date of his VA 
examination, which specifically indicated serious symptoms of 
PTSD and its serious impairment in occupational functioning.  The 
Veteran is not entitled to TDIU benefits prior thereto because 
the evidence shows that he was either employed or that 
unemployment was related to non-service-connected disabilities.  

Since effective dates are assigned based upon the date of claim 
or the date of entitlement, whichever is later, the Board finds 
that an effective date for TDIU benefits should be December 6, 
2004, the date of entitlement.


ORDER

An effective date of December 6, 2004for the award of TDIU is 
granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


